[Cite as State ex rel. Bandy v. Villanueva, 2012-Ohio-2313.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97609




                             STATE OF OHIO, EX REL.,
                                 WILLIE BANDY
                                                               RELATOR

                                                      vs.

                           JUDGE JOSE VILLANUEVA
                                                               RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                         Writ of Mandamus
                                Motion Nos. 450572, 450739, 450740,
                                451415, 452311, 452325, and 452326
                                         Order No. 453594


        RELEASE DATE:                May 21, 2012
FOR RELATOR

Willie Bandy, pro se
Inmate No. 431-465
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, OH 44044

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

         {¶1}   Relator, Willie Bandy, is the defendant in State v. Bandy, Cuyahoga Cty.

Court of Common Pleas Case No. CR-417888, which has been assigned to respondent

judge.     Bandy was originally sentenced in 2002.         In 2008, Bandy appealed his

sentencing entry issued in 2002. This court denied his motion for delayed appeal as well

as his motion for appointment of counsel and dismissed his appeal. State v. Bandy, 8th

Dist. No. 91322. He complains that, despite the fact that he was indigent, the trial court

did not appoint counsel to represent him on appeal.

         {¶2} On September 7, 2011, Bandy filed a motion with this court for appointment

of counsel. He requests that this court issue a writ of mandamus compelling respondent

to appoint counsel for appeal.

         {¶3}   Respondent has filed a motion for summary judgment attached to which is

a copy of the journal entry received for filing on December 19, 2011 denying Bandy’s

motion for appointment of counsel filed September 7, 2011. To the extent that Bandy

requests that this court compel respondent to rule on the motion to appoint counsel, this

action is moot.

         {¶4}   Bandy also requests, however, that this court order respondent to grant the

motion for appointment of counsel.        Bandy has not provided this court with any

controlling authority requiring respondent to grant his motion to appoint appellate counsel

at this time.     “Moreover, although mandamus may require a court to exercise its
judgment or proceed to discharge its functions, it may not control judicial discretion, even

if such discretion is grossly abused. * * * Similarly, appointing counsel * * * [is] within

the discretion of the trial judge, and mandamus may not control such discretion.” State

ex rel. Washington v. McDonnell, 8th Dist. No. 73173, 1997 WL 793120 *2 (Dec. 24,

1997).

         {¶5}    Accordingly, respondent’s motion for summary judgment is granted.

Relator to pay costs. The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).

         Writ denied.




EILEEN A. GALLAGHER, JUDGE

MELODY J STEWART, P.J., and
JAMES J. SWEENEY, J.